          Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Baltimore Division)


 FREDY RAMIREZ CALDERON
 c/o 519 H Street NW
 Washington, DC 20001
 (Baltimore City)

        Plaintiff,

 v.                                                        Civil Action No. __________________
 ORLEANS PIZZA, INC.
 d/b/a PIZZA BOLI’S
 234 N. Patterson Avenue
 Baltimore, MD 21231
 (Baltimore City)

 RASHID JAVED
 5200 Castlestone Drive
 Rosedale, MD 21237
 (Baltimore County)

        Defendants.


                                       COMPLAINT

1.     While Plaintiff worked at Defendants’ pizza restaurant, Defendants denied Plaintiff over-

time wages by paying him the same regular hourly rate across all hours worked. Moreover, De-

fendants did not always pay Plaintiff the Maryland minimum wage.

2.     Plaintiff brings this action against Orleans Pizza, Inc. and Rashid Javed (“Defendants”) to

recover damages for Defendants’ willful failure to pay minimum and overtime wages, in viola-

tion of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland Wage and

Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.; and the Maryland Wage

Payment and Collection Law (“MWPCL”), Md. Code, Lab. & Empl. Art., § 3-501 et seq.
          Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 2 of 8



                                      Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because all of the

Maryland parties reside in this district and division, or because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

5.     Plaintiff Fredy Ramirez Calderon is an adult resident of Baltimore City, Maryland.

6.     Defendant Orleans Pizza, Inc. is a Maryland corporate entity. It does business as Pizza

Boli's. Its principal place of business is located at 234 N. Patterson Avenue, Baltimore, MD

21231. Its resident agent for service of process is Rashid Javed, 5200 Castlestone Drive,

Rosedale, MD 21237.

7.     Defendant Rashid Javed is an adult resident of Maryland. He resides at 5200 Castlestone

Drive, Rosedale, MD 21237. He is an owner and officer of Defendant Orleans Pizza, Inc. He ex-

ercises exclusive control over the operations of Orleans Pizza, Inc. — including its pay practices.

                                        Factual Allegations
8.     Defendants own and operate the “Pizza Boli’s” restaurant located at 234 N. Patterson Av-

enue, Baltimore, MD 21231.

9.     Plaintiff worked at Pizza Boli’s from approximately October 2013 through approximately

May 31, 2020.

10.    Plaintiff worked at Pizza Boli’s as a kitchen laborer.

11.    Plaintiff’s job duties at Pizza Boli’s primarily consisted of preparing and cooking pizza,

cleaning his workstation, and occasionally washing dishes.

12.    Plaintiff typically and customarily worked six days per week.


                                                  2
           Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 3 of 8



13.      Plaintiff typically and customarily had the day off on Mondays. However, on occasion,

Plaintiff worked seven days a week.

14.      Plaintiff typically and customarily worked between forty-five and seventy-five hours per

week.

15.      For example, from April 1, 2020 through April 15, 2020, Plaintiff worked the following

hours:

                                   Date                    Hours Worked
                        Wednesday, April 1, 2020                6.0
                         Thursday, April 2, 2020               12.5
                           Friday, April 3, 2020               11.0
                         Saturday, April 4, 2020               11.5
                          Sunday, April 5, 2020                13.0
                          Monday, April 6, 2020                  –
                          Tuesday, April 7, 2020               12.0
                        Wednesday, April 8, 2020               12.5
                         Thursday, April 9, 2020               12.0
                          Friday, April 10, 2020               12.0
                         Saturday, April 11, 2020              13.5
                          Sunday, April 12, 2020               12.5
                         Monday, April 13, 2020                  –
                         Tuesday, April 14, 2020               12.5
                        Wednesday, April 15, 2020               6.0

16.      On April 15, 2020, at 4:51 p.m., Plaintiff took a picture of his timecard for April 1, 2020

through April 15, 2020. See Ex. A.

17.      At all relevant times, Defendants never provided Plaintiff with a copy of his timecards.

18.      At all relevant times, Defendants paid Plaintiff by the hour.

19.      Defendants paid Plaintiff approximately the following hourly rates:

                       Approximate Dates                      Hourly Rate
                  Jan. 01, 2017 – Dec. 31, 2018                  $9.50
                  Jan. 01, 2019 – May 31, 2020                  $10.50

20.      At all relevant times, Defendants paid Plaintiff in cash.




                                                   3
            Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 4 of 8



21.      Plaintiff typically and customarily worked more than forty hours per workweek for De-

fendants.

22.      At all relevant times, Defendants paid Plaintiff the same regular hourly rate across all

hours worked.

23.      At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times his regular hourly rate for hours worked in excess of forty in a workweek.

24.      In addition to not paying overtime wages, Defendants did not always pay Plaintiff the ap-

plicable Maryland minimum wage.

25.      Maryland requires employers to pay non-exempt employees at least $9.25 per hour from

July 1, 2017 through June 30, 2018, $10.10 per hour from July 1, 2018 through December 31,

2019, and $11.00 per hour from January 1, 2020 through the present. Md. Code, Lab. & Empl.

Art. § 3-413.

26.      For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $22,000.00 in minimum and overtime wages (excluding liquidated dam-

ages).

27.      Defendant Rashid Javed participated in the decision to hire Plaintiff.

28.      Defendant Rashid Javed participated in the decision to set Plaintiff’s work schedule.

29.      Defendant Rashid Javed participated in the decision to set Plaintiff’s hourly rate.

30.      Defendant Rashid Javed often personally handed Plaintiff his pay.

31.      At all relevant times, Defendants had the power to hire and fire Plaintiff.

32.      At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

33.      At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

34.      At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.




                                                  4
          Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 5 of 8



35.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular hourly rate for all hours worked in excess of forty hours in

any one workweek.

36.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

37.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

38.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

39.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

40.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, anchovies, or vegetables, that had been raised or grown outside of Maryland.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
41.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

42.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

43.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

44.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.


                                                 5
           Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 6 of 8



45.     Defendants’ violations of the FLSA were willful.

46.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
47.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

48.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

49.     The MWHL requires that employers pay non-exempt employees at least $9.25 per hour

from July 1, 2017 through June 30, 2018, $10.10 per hour from July 1, 2018 through December

31, 2019, and $11.00 per hour from January 1, 2020 through the present. Md. Code, Lab. &

Empl. Art. § 3-413.

50.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

51.     Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to Plaintiff.

52.     Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

53.     Defendants’ violations of the MWHL were willful.

54.     For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, court costs, and any other relief deemed appropriate by the Court.


                                                   6
            Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 7 of 8



                                           COUNT III
                        FAILURE TO PAY WAGES UNDER THE MWPCL

55.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

56.    Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

57.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

58.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

59.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).

60.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including minimum and overtime wages.

61.    Defendants’ violations of the MWPCL were willful.

62.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, court costs, and any

other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $66,400.00, and grant

the following relief:

       a.      Award Plaintiff $66,000.00, consisting of the following overlapping elements:


                                                  7
           Case 1:20-cv-02063-RDB Document 1 Filed 07/14/20 Page 8 of 8



              i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                       suant to the FLSA, 29 U.S.C. § 216;

             ii.       unpaid Maryland minimum and overtime wages, plus an equal amount as

                       liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl.

                       Art., § 3-427;

            iii.       three times the amount of unpaid minimum and overtime wages, pursuant

                       to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

      b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

      c.        Award Plaintiff reasonable attorney’s fees and expenses;

      d.        Award Plaintiff court costs (currently, $400.00); and

      e.        Award any additional relief the Court deems just.

Date: July 14, 2020                                   Respectfully submitted,

                                                      /s/ Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #17567
                                                      DCW AGE L AW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                 8
